IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MATTHEW DALE                          NOT FINAL UNTIL TIME EXPIRES TO
MCDONALD,                             FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-5726
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 1, 2017.

An appeal from the Circuit Court for Baker County.
James M. Colaw, Judge.

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




WOLF, J.

      In this appeal filed pursuant to Anders v. California, 386 U.S. 738 (1967),

appellant challenges the trial court’s orders revoking his probation and sentencing

him to 5 years in prison for the underlying offense of aggravated assault with the

intent to commit a felony. We affirm but remand for the trial court to correct a
scrivener’s error in the order of revocation that states appellant violated conditions

5 and 35 of the order of probation. It should state that he violated condition 5 and

special condition 12.

      AFFIRMED and REMANDED for entry of a corrected order.

ROWE and KELSEY, JJ., CONCUR.




                                          2